Citation Nr: 1602996	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-35 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for a left index finger disability.

2. Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) with gastritis.

3. Entitlement to service connection for a left knee condition.

4. Entitlement to service connection for a right knee condition.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his August 2010 substantive appeal, the Veteran requested a Board Central Office hearing in Washington, D.C.  He was notified of his scheduled November 2015 hearing by letter in September 2015, but he did not attend the hearing or subsequently request a new hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

The issues of entitlement to service connection for a left and right knee disabilities and entitlement to an initial compensable rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the period under review, the Veteran's left index finger disability has been manifested by full extension with an ability to approximate the proximal transverse crease of the palm.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's left index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The Veteran's claim of entitlement to a higher rating for a left index finger disability arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records, including service treatment records (STRs), service personnel records, and a VA examination report. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Analysis

The Veteran's left index finger disability is currently assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5229.  The Veteran asserts that he is entitled to a higher initial rating.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.   § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board notes that the rating criteria that are applicable to the Veteran's left index finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5229, limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's STRs indicate that the Veteran suffered a lacerated tendon in his left index finger which was repaired with a February 2007 tenodesis and an October 2007 distal interphalangeal joint (DIP) fusion.  The January 2008 Report of Medical Examination at separation noted difficulty with left hand dexterity.   

In February 2009, the Veteran was afforded a VA QTC (contract) examination in connection with his claims.  During the examination the Veteran reported pain occurring in his left index finger occurring two times per week and lasting for less than one hour.  He reported that on a one-to-ten scale with ten being the worst pain, the pain level was at one.  The Veteran reported that the pain can be elicited by physical activity and relieved by rest.  He also stated that he has not sought any treatment, and has not been hospitalized or had post-service surgeries for his left index finger.  The Veteran stated that he has difficulty gripping and grasping due to pain, although he reported being able to tie shoelaces, fasten buttons, and pick up and tear pieces of paper without difficulty.  

Upon physical examination, the examiner reported that the Veteran's left index finger was able to approximate the proximal transverse crease of the palm with no gap.  Range of motion testing demonstrated DIP flexion to 70 degrees, proximal interphalangeal flexion (PIP) to 110 degrees, and metacarpophalangeal (MP) flexion to 90 degrees, and the examiner reported that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Limitation of extension was not noted.  An X-ray revealed a metallic foreign body within the second middle phalanx, which the examiner opined was not of clinical significance; the X-ray was otherwise negative.  Ankylosis of the joints was not noted.  The examiner opined that the left index finger disability did not cause any functional limitations.  

After review of the evidence of record, the Board finds that a compensable rating for a left index finger disability is not warranted.  At no time during the course of the appeal has the Veteran been unable to touch his left index finger to his palm, nor has limitation of extension been noted.  Additionally, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support a compensable evaluation under Diagnostic Code 5229.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. 202 (1995).  Specifically, the examiner reported that the Veteran did not experience pain or weakness after repetitive use.  Thus, a compensable rating is not warranted under Diagnostic Code 5229. 

The Board also finds that a higher or separate rating under Diagnostic Code 5225 is not warranted as the medical evidence of record does not reflect ankylosis of the left index finger.

The Board has considered the Veteran's statements regarding the difficulty he experiences gripping and grasping, as well as his subjective symptoms, including pain.  However, the Board concludes that the medical findings on the objective examination are of greater probative value than the lay allegations regarding the severity and functional impairment of the Veteran's left index finger disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable evaluation.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria adequately address his left index finger disability.  

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation. Rather, his reported left index finger symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

Finally, the Veteran has not asserted that his left index finger disability has rendered him unemployable, nor does the evidence indicate such.   As the Veteran does not contend and the evidence does not indicate the Veteran is unemployable due to his left index finger disability, action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.


ORDER

Entitlement to a compensable evaluation for a left index finger disability is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the knee conditions and GERD with gastritis claims.

Addressing the Veteran's claims for service connection for left and right knee conditions, the record reflects that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Veteran has alleged that his current knee conditions began during service.  The Veteran's STRs include a November 2005 post-deployment health assessment, where the Veteran endorsed swollen, stiff, or painful joints, and a January 2008 Report of Medical History at separation in which he stated that pain in both knees was persistent during his deployments and periodically reoccurs.  

Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  Such chronic disability must have manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more no later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2). Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).

The June 2010 Statement of the Case (SOC) issued to the Veteran did not include 38 C.F.R. § 3.317 pertaining to Persian Gulf claims.  Therefore, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which includes this regulation.

In addition, the February 2009 VA contract examiner reported that the Veteran did not have a knee disability in either knee; however, the examiner did not provide    an opinion on whether the Veteran's complaints of pain and heat in his knees represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  Therefore, a new examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the Veteran's claim for an initial compensable rating for GERD with gastritis, the Veteran was last afforded an examination in February 2009.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's GERD with gastritis, and that it has been over six years since the Veteran was last examined, the Board finds that remand for a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his knees and for GERD with gastritis.  After securing the necessary releases, the AOJ should obtain any records which are not duplicates of those already contained in the claims file.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2. After completing the above, schedule the Veteran     for a VA knee examination to determine whether the Veteran suffers from a current disability manifested by pain and heat in his knees and if so, whether such is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify any diagnosed knee disability found, and provide an opinion as to whether such knee disability at least as likely as not (50 percent probability or greater) arose in service or is otherwise related to service.  The examiner should provide a rationale for the opinions expressed.

(b) If there is no diagnosed disability that the Veteran's knee complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his knee complaints.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should provide a rationale for the opinions expressed.

3. Schedule the Veteran for a VA esophageal examination to determine the current nature and severity of his GERD with gastritis.  The examiner should review the claims file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported in detail.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case (SSOC) and be given the opportunity to respond thereto.  If the claims for service connection for left and right knee conditions remain denied, the SSOC should include the provisions of 38 C.F.R. § 3.317.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


